366 Pa. 392 (1951)
Stemple, Appellant,
v.
Carson.
Supreme Court of Pennsylvania.
Argued September 28, 1950.
January 2, 1951.
Before DREW, C.J., STERN, STEARNE, JONES, LADNER and CHIDSEY, JJ.
*398 Francis H. Patrono, with him D.M. Anderson, Jr., for appellants.
Charles C. Arensberg, with him Alexander W. Acheson, Howard F. Carson, Clarence O. Devore and Patterson, Crawford, Arensberg & Dunn, for appellee.
OPINION PER CURIAM, January 2, 1951:
We are satisfied that the learned court below correctly ruled that the Common Pleas Court was without jurisdiction to grant the relief prayed for in the bill and that the Orphans' Court alone has exclusive jurisdiction. To what Judge GIBSON has so well said we merely add that the title to the stock in question had passed to a decedent and was in his possession at his death. His executor, who now holds possession, is under the control and supervision of the Orphans' Court. The title is being attacked as voidable because of material misrepresentations. The action to rescind is therefore exclusively in the jurisdiction of the Orphans' Court and not in any court of general equity jurisdiction.
Decree affirmed at the appellants' costs.